DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 18-19 are objected to because of the following informalities:  
Regarding Claim 18-19, the claim verbiage “each of the blades includes includes—should be corrected to remove the duplicate term “includes”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 15, the claim is dependent on itself. It is unclear which claim it should be dependent upon. For the purposes of examination, claim 15 is being examined as being dependent on Claim 14. Claim 15 also recites the limitation "the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 10-14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pearce (US 5988978).
In reference to Claim 1
Pearce discloses:
A blower wheel (10) comprising: a plurality of annularly arranged blades (18A-E); an annular structure (motor casing structure, mounts 2, blade ring ; “the blades 18 are mounted to the lower end cover (not shown) of the motor casing via mount brackets 20 (one for each blade 18) and a blade ring (not shown) which is attached to the rotatable lower end cover of the motor casing. Each of the blades 18 is fastened to one of the mount brackets 20 which may be integrally formed with the blade ring,” Col. 5, ll. 20-28) coupled to each of the blades; and a counterweight (94 tape) adhered to the blower wheel, the counterweight including a base layer (base of tape 94) having an adhesive coated (“The weights 94 include a bonding or adhering agent affixed to one side and covered with a protective covering such as wax paper, which may be removed prior to 

In reference to Claim 3 
Pearce discloses:
The blower wheel of Claim 1, wherein the base layer (base of 94) is formed from a metallic material (“The balance weights 94 may comprise a substantially flat, substantially rectangular piece of a metal tape, such as a lead tape,” Col. 9, ll. 52-54).
In reference to Claim 4
Pearce discloses:
The blower wheel of Claim 1, wherein the base layer (base of tape 94) conforms to a shape of an outer surface of the blower wheel (“The test clips 30A and 30B are then removed, and replaced by a pair of self-adhesive balance weights 94 which are attached, by a bonding agent, to the top surface of blades 18B and 18C at the optimum radial position identified by testing the ceiling fan 10 with clips 30A and 30B,” Col. 9, ll. 36-40).
In reference to Claim 5
Pearce discloses:
The blower wheel of Claim 1, wherein the counterweight is adhered to one of the blades (Col. 9, ll. 36-40).
In reference to Claim 6 

The blower wheel of Claim 5, wherein each of the blades includes a leading edge (90), a trailing edge (92) (Col. 7, ll. 45-62), a first surface (upper surface of blade) connecting the leading edge to the trailing edge, and a second surface (lower surface of blade) arranged opposite the first surface and connecting the leading edge to the trailing edge, wherein the counterweight is adhered to one of the leading edge or the trailing edge of one of the blades. (Col. 9, ll. 36-64; Fig. 9-12).
In reference to Claim 7
Pearce discloses:
The blower wheel of Claim 5, wherein each of the blades includes a leading edge (90), a trailing edge (92) (Col. 7, ll. 45-62), a first surface (upper surface of blade) connecting the leading edge to the trailing edge, and a second surface (lower surface of blade) arranged opposite the first surface and connecting the leading edge to the trailing edge, wherein the counterweight is adhered to one of the first surface or the second surface of one of the blades. (Col. 9, ll. 36-64; Fig. 9-12).

In reference to Claim 10
Pearce discloses:
A method of balancing a blower wheel (10) of a blower motor assembly (26; Col. 4, ll. 59-67; Col. 5, ll. 1-19), the method comprising the steps of: determining an imbalance of the blower wheel relative to a rotational axis thereof (“The steps of releasably attaching, operating and observing are repeated for each remaining adjacent pair of the fan blades and the adjacent pair of fan blades producing the minimum ceiling 

In reference to Claim 11
Pearce discloses:

The method of Claim 10, wherein the determining step includes determining a position of a center of mass of the blower wheel, and wherein the adhering step includes adhering the counterweight to a portion of the outer surface of the blower wheel diametrically opposed to the center of mass with respect to an axis of rotation of the blower wheel (Col. 7, ll. 26-67; Col. 8, ll. 1-27).
Pearce (Col. 8, ll. 39-56): For instance, as shown in FIG. 11, blade 18F is a heavy blade producing an imbalance due to a differential centrifugal force F, depicted schematically in FIG. 11, as compared to the centrifugal force produced by each of the remaining blades 18. As may be appreciated by one skilled in the art, in this situation the observer would note that placement of the test clips 30 on the adjacent pair of blades 18B and 18C would produce the minimum ceiling fan wobble due to the position of blades 18B and 18C relative to blade 18F and the resultant centrifugal force vectoring. In other words, a component of the differential centrifugal force caused by attachment of one of the test clips 30 on blade 18B would offset a portion of force F, and a component of the differential centrifugal force caused by attachment of the other test clip 30 on blade 18C would substantially offset the remainder of force F.

In reference to Claims 12-13
Pearce discloses:
The method of Claim 10, further including a step of forming the counterweight by cutting a strip of material to a desired length corresponding to a desired mass of the counterweight (as claimed in Claim 12) and the strip of material has a preselected height, a preselected width, and preselected density (as claimed in Claim 13). Pearce discloses the balance tape 94 is rectangular in shape and is predetermined to be substantially the weight as the test clip 30; thus, the size (i.e. height, width) and the mass (i.e. density) of the balance tape is predetermined. (“It is important that each of the balance weights 94 has a weight which is substantially the same as the weight of one of the test clips 30. Furthermore, it is important that balance weights 94 are positioned proximate the trailing edge 92 of blades 18B and 18C, so that the positioning of weights 94 will be substantially the same as the optimum positions identified for test clips 30A and 30B. The balance weights 94 may comprise a substantially flat, substantially rectangular piece of a metal tape, such as a lead tape,” Col. 9, ll. 45-54).


In reference to Claim 14
Pearce discloses:
The method of Claim 12, wherein the strip of material includes a base layer (base layer of tape 94) having an adhesive coated (“self-adhesive balance weight”; Col. 9, ll. 46-54) thereon.

In reference to Claim 16
Pearce discloses:
The method of Claim 12, wherein the base layer (base of 94) is formed from a metallic material (“The balance weights 94 may comprise a substantially flat, substantially rectangular piece of a metal tape, such as a lead tape,” Col. 9, ll. 52-54).

In reference to Claim 17
Pearce discloses:
The method of Claim 10, wherein the blower wheel includes a plurality of annularly arranged blades (18A-E) and an annular structure (motor casing structure, mounts 2, blade ring) coupled to each of the blades. (“the blades 18 are mounted to the lower end cover (not shown) of the motor casing via mount brackets 20 (one for each blade 18) and a blade ring (not shown) which is attached to the rotatable lower end cover of the motor casing. Each of the blades 18 is fastened to one of the mount brackets 20 which may be integrally formed with the blade ring,” Col. 5, ll. 20-28)


In reference to Claim 18
Pearce discloses:
The method of Claim 17, wherein each of the blades includes a leading edge (90), a trailing edge (92) (Col. 7, ll. 45-62), a first surface (upper surface of blade) connecting the leading edge to the trailing edge, and a second surface (lower surface of blade) arranged opposite the first surface and connecting the leading edge to the trailing edge, wherein the counterweight is adhered to one of the leading edge or the trailing edge of one of the blades. (Col. 9, ll. 36-64; Fig. 9-12).
In reference to Claim 19
Pearce discloses:
The method of Claim 17, wherein each of the blades includes a leading edge (90), a trailing edge (92) (Col. 7, ll. 45-62), a first surface (upper surface of blade) connecting the leading edge to the trailing edge, and a second surface (lower surface of blade) arranged opposite the first surface and connecting the leading edge to the trailing edge, wherein the counterweight is adhered to one of the first surface or the second surface of one of the blades. (Col. 9, ll. 36-64; Fig. 9-12).

Claims 10, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa et al. (US 6156090).

In reference to Claim 10
Ishikawa discloses:

In reference to Claim 17
Ishikawa discloses:
The method of Claim 10, wherein the blower wheel includes a plurality of annularly arranged blades (108) and an annular structure (110, 109) coupled to each of the blades (Col. 5, ll. 34-57; Fig. 12). 
In reference to Claim 20
Ishikawa discloses:

The method of Claim 17, wherein the annular structure (110, 109) includes an inner circumferential surface (inner circumferential surface of 110, 109) and an outer circumferential surface (outer circumferential surface of 110, 109), wherein the counterweight is adhered to one of the inner circumferential surface or the outer circumferential surface of the annular structure. (Col. 7, ll. 16-62; Fig. 12-19).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce (US 5988978) in view of Clarke (US 2720013).

In reference to Claims 2 and 15
Note: Claim 15 is being examined as being dependent on Claim 14 (see 112b rejection above).

Pearce discloses:
The blower wheel of Claim 1 and the method of Claim 14. Pearce discloses the metal tape 94 is used for balancing the fan wheel. Pearce also discloses that other 
Pearce is silent that the base layer is formed from a polymeric material.	
Clarke teaches a fan (20) having adhesive tape (10) which is adhered to the surface of the blades (22). The base layer of the tape (10) is made from polymeric material (i.e. plastic) (Col. 2, ll. 7-20; Fig. 1-2).
Based on the teaching of Pearce and Clarke, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the balancing tape of Pearce by constructing the base layer of the balancing tape with a polymeric material as taught by Clarke for the purpose of utilizing a well-known adhesive tape material in the art to adhere to the surface of the fan blades.
 
Claims 1, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pearce (US 5988978) in view of Ishikawa et al. (US 6156090).

In reference to Claim 1
Ishikawa discloses:
A blower wheel (102) comprising: a plurality of annularly arranged blades (108); an annular structure (110, 109) coupled to each of the blades; and a counterweight (170) adhered to the blower wheel, the counterweight including a base layer (base of 170), wherein the counterweight is configured to correct an imbalance of the blower wheel relative to an axis of rotation of the blower wheel (Col. 3, ll. 19-27; Col. 7, ll. 16-40; Fig. 12-19). 


Pearce teaches:
A blower wheel (10) comprising: a plurality of annularly arranged blades (18A-E); an annular structure coupled to each of the blades; and a counterweight (94 tape) adhered to the blower wheel, the counterweight including a base layer (base of tape 94) having an adhesive coated (“The weights 94 include a bonding or adhering agent affixed to one side and covered with a protective covering such as wax paper, which may be removed prior to application of the balance weights 94 to the blades 18,” 54-58) thereon, wherein the counterweight is configured to correct an imbalance of the blower wheel relative to an axis of rotation of the blower wheel (Col. 1, ll. 11-67; Col. 2, ll. 1-32). (Col. 4, ll. 59-67; Col. 9, ll. 36-64; Fig. 1-12).
Based on the teaching of Pearce and Ishikawa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the balancing weight of Ishikawa by replacing it with the balancing tape as taught by Pearce for the purpose of utilizing an alternative well-known balancing weight in the art to reduce imbalance which could lead to undesirable vibration or noise. 

In reference to Claim 8
Ishikawa as modified by Pearce discloses:

In reference to Claim 9
Ishikawa as modified by Pearce discloses:
The blower wheel of Claim 8, wherein the annular structure includes an inner circumferential surface (inner circumferential surface of 110, 109, Ishikawa) and an outer circumferential surface (outer circumferential surface of 110, 109, Ishikawa), wherein the counterweight is adhered to one of the inner circumferential surface or the outer circumferential surface of the annular structure (Col. 1, ll. 11-67; Col. 2, ll. 1-32). (Col. 4, ll. 59-67; Col. 9, ll. 36-64; Fig. 1-12, Ishikawa).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kurihara (US 20170343014), Hill et al. (US 20010043863), Hammel et al. (US 8807949), Huber et al. (US 20120093650), Mori et al. (US 5470203) and Link (US 6358009) disclose an impeller having counterbalancing weight on the surface of the fan, on the hub or fan supporting structure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE SU MON HTAY whose telephone number is (571)270-5958. The examiner can normally be reached Monday-Friday, 9:00am-3:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AYE S HTAY/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745